DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
Claims 14-17, 19-26 and 32-36 are currently pending and have been fully considered. 
Claims 1-13, 18, and 27-31 have been cancelled.
The claim objections to claims 27-31 have been withdrawn in light of applicant’s amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17, 19-26 and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parent claim 14 teaches a composition comprising an oxazolidine and at least one reaction product of a poly(C2- 20-carboxylic acid) having at least one tertiary amino group with secondary amines.
It is unclear if the scope of the claims is intended to encompass all reaction products of all poly(C2- 20-carboxylic acid) having at least one tertiary amino group with all secondary amines.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-17, 19-26, and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WENDEROTH (U.S. 6786940) in view of ZAMUDIO RIVERA et al. (U.S. 9981958)
WENDEROTH teaches a mixture contains (a) 5 to 95 wt. % of at least one conversion product of a poly(C2-20-carboxylic acid) with at least one tertiary amino group, with secondary amines.
WENDEROTH teaches the mixture is useful as a paraffin dispersant for distillates of petroleum products.  
Other additives for middle distillates may also be added.  (ln 28-36 of column 4 of WENDEROTH)
WENDEROTH does not explicitly teach that the other additives include oxazolidines.
However, ZAMUDIO RIVERA et al. teach oxazolidines and their use as additives for fuels to prevent to control deposits.  
The oxazolidines may be used in a concentrate using solvents.  (ln 18-29 of column 10 of ZAMUDIO RIVERA et al.)
ZAMUDIO RIVERA et al. teach that the oxazolidines may be used with dispersants.  (ln 30-46 of column 10 of ZAMUDIO RIVERA et al.)
WENDEROTH teaches a mixture contains (a) 5 to 95 wt. % of at least one conversion product of a poly(C2-20-carboxylic acid) with at least one tertiary amino group, with secondary amines.
The amount of mixture is present in middle distillates from 10 to 10000 ppm.  (ln 24-28 of column 4 of WENDEROTH)  The amount of the conversion product of a poly(C2-20-carboxylic acid) with at least one tertiary amino group, with secondary amines is from 5 to 9500 ppm.
The concentration of oxazolidines is present in fuels from 50 to 2000 ppm.  (ln 12-17 of column 10 of ZAMUDIO RIVERA et al.)
A prima facie case of obviousness exists wherein the claimed ranges overlap. 
It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
Regarding claim 16, WENDEROTH teaches that the polycarboxylic acid contains at least 3 carboxyl groups.  (ln 55-64 of column 2 of WENDEROTH)
Regarding claim 17, WENDEROTH teaches that the secondary amine has the formula HNR2 have radicals R independently are straight-chain aliphatic radicals, in particular alkyl of 10 to 30 carbon atoms.
Regarding claim 19, WENDEROTH teaches a mixture contains (a) 5 to 95 wt. % of at least one conversion product of a poly(C2-20-carboxylic acid) with at least one tertiary amino group, with secondary amines.
The amount of mixture is present in middle distillates from 10 to 10000 ppm.  (ln 24-28 of column 4 of WENDEROTH)  The amount of the conversion product of a poly(C2-20-carboxylic acid) with at least one tertiary amino group, with secondary amines is from 5 to 9500 ppm.
The concentration of oxazolidines is present in fuels from 50 to 2000 ppm.  (ln 12-17 of column 10 of ZAMUDIO RIVERA et al.)
A prima facie case of obviousness exists wherein the claimed ranges overlap. 
Regarding claim 20, WENDEROTH teach the mixtures may be added in the form of a solution.  Suitable solvents are taught.  (ln 16-28 of column 4 of WENDEROTH)
Regarding claim 21, the amount of mixture present in middle distillates from 10 to 10000 ppm.  (ln 24-28 of column 4 of WENDEROTH)  The amount of the conversion product of a poly(C2-20-carboxylic acid) with at least one tertiary amino group, with secondary amines, is from 5 to 9500 ppm.
The concentration of oxazolidines is present in fuels from 50 to 2000 ppm.  (ln 12-17 of column 10 of ZAMUDIO RIVERA et al.)
WENDEROTH teaches that the mixtures may be added in the form of a solution of 20-70% by weight.  (ln 16-28 of column 4 of WENDEROTH)
The combination of the conversion product of a poly(C2-20-carboxylic acid) with at least one tertiary amino group, with secondary amines and oxazolidines would be present in a solution at a concentration of 80-30%.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 22 and 25, WENDEROTH does not explicitly teach a process for improving the efficiency of an oxazolidine compound or a process for scavenging hydrogen sulfide and/or mercaptan.
However, WENDEROTH teaches a process of adding the mixtures to a hydrocarbon stream.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
Regarding claims 23 and 24, WENDEROTH teaches that the mixtures may be used in middle distillates which include light fuel oils.  (9-23 of column 1 and lines 16-19 of column 4 of WENDEROTH) 
Regarding claims 32 and 33, WENDEROTH teaches the polycarboxylic acid contains at least 3 carboxyl groups.  Preferably, it may include 3 to 12 carboxyl groups and 3 to 5 carboxyl groups.  (ln 55-64 of column 2 of WENDEROTH)
Regarding claim 34-35, WENDEROTH teaches that the secondary amine has the formula HNR2 have radicals R independently are straight-chain aliphatic radicals, in particular alkyl of 10 to 30 carbon atoms and preferably 14 – 24 carbon atoms.
Regarding claim 36, WENDEROTH teaches the mixtures may be added in the form of a solution of 20-70% by weight.  (ln 16-28 of column 4 of WENDEROTH)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-17, 19-26, and 32-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EISENBEIS et al. (U.S. 8187345) teach a mixture of a polar oil-soluble nitrogen compounds which is capable of sufficiently dispersing paraffin crystals precipitated out under cold conditions in a fuel and is a reaction product formed from reacting a poly(C2- to C20-carboxylic acid), which has at least one tertiary amino group, with a primary or secondary amine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771